DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The preliminary amendment filed on 12/20/2019 is acknowledged.  Claims 1, 6, 17, 19, 21, 25, 27, and 34 are amended.  Claims 2, 8-14, 18, 22-24, 26, and 35 are cancelled.  Claims 1, 3-7, 15-17, 19-21, 25, and 27-34 are pending and are currently under examination.

Information Disclosure Statement
	The information disclosure statement filed on 12/20/2019 has been considered.  A signed copy is enclosed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1, 4-6, 17, 19-21, 25, 27, and 29-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,446,111. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to methods of increasing physical performance in a subject comprising administering a composition comprising inactivated, non-viable, or dead Bacillus coagulans, wherein the bacteria comprise inactivated, non-viable, or dead spores.
	The patented claims are drawn to methods of boosting a subject’s immune system comprising administering inactivated or dead Bacillus coagulans.  The bacteria comprise both spores and vegetative cells and the strain GBI-30.  The composition includes lyophilized bacteria and compositions where the bacteria were lyophilized and then reconstituted in water.  Though the patented claims do not discuss increasing physical performance, the functions that a given composition have do not change.  If the claimed methods work as applicant claims, administering the same product to the same population would necessarily lead to increased physical performance and all of the functions recited in claims 17, 19-21, 25, and 27.  With regard to claim 30, the patented claims recite the composition in the form of a pill, capsule, or suspension.  The excipients listed in claim 30 are excipients that are well known and widely used in forming pills and capsules.

Claims 1, 4-6, 17, 19-21, 25, 27, and 29-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,757,442. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The instant claims are drawn to methods of increasing physical performance in a subject comprising administering a composition comprising inactivated, non-viable, or dead Bacillus coagulans, wherein the bacteria comprise inactivated, non-viable, or dead spores.
The patented claims are drawn to compositions comprising inactivated or dead Bacillus coagulans wherein the bacteria comprise inactivated or dead spores.  The composition comprises 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is indefinite because it requires the bacteria to comprise vegetative bacteria whereas the parent claim requires the bacteria to comprise spores.  To clarify, the claim should be amended so that it “further comprises” vegetative bacteria.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 17, 19-21, 25, and 27-33 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Farmer et al (US Patent Application Publication 2016/0074495, 3/17/2016).
The instant claims are drawn to methods of increasing physical performance in a subject comprising administering a composition comprising inactivated, non-viable, or dead Bacillus coagulans, wherein the bacteria comprise inactivated, non-viable, or dead spores.
Farmer et al disclose methods of boosting a subject’s immune system by administering a composition comprising inactivated or dead Bacillus coagulans spores (see claims 15 and 35).  The composition can comprise at least 85% spores (see paragraph 0054) as well as inactivated or dead vegetative cells (see claim 34).  The B. coagulans can be strain GBI-30 (see claim 26).  The composition can be 100% isolated B. coagulans spores, which would be less than .001% water (see paragraph 0060).  The composition can comprise excipients including trehalose, among others (see paragraph 0065).  The bacteria are lyophilized and the composition can be reconstituted in water (see claims 29-30).  The composition can also contain polyethylene glycol, which serves as an emulsifier and the composition can comprise a surfactant (see paragraphs 0063-0064).    Though the patented claims do not discuss increasing physical performance, the functions that a given composition have do not change.  If the claimed methods work as applicant claims, administering the same product to the same population would necessarily lead to increased physical performance and all of the functions recited in claims 6, 17, 19-21, 25, and 27.  In addition, Farmer et al disclose that administration of the composition increase IL6 and IL10 (see claim 17).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-7, 15-17, 19-21, 25, and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al (US Patent Application Publication 2016/0074495, 3/17/2016) in view of Horn (WO2015/017625).
The instant claims are drawn to methods of increasing physical performance in a subject comprising administering a composition comprising inactivated, non-viable, or dead Bacillus coagulans, wherein the bacteria comprise inactivated, non-viable, or dead spores.
Farmer et al disclose methods of boosting a subject’s immune system by administering a composition comprising inactivated or dead Bacillus coagulans spores (see claims 15 and 35).  The composition can comprise at least 85% spores (see paragraph 0054) as well as inactivated or dead vegetative cells (see claim 34).  The B. coagulans can be strain GBI-30 (see claim 26).  The composition can be 100% isolated B. coagulans spores, which would be less than .001% water (see paragraph 0060).  The composition can comprise excipients including trehalose, among others (see paragraph 0065).  The bacteria are lyophilized and the composition can be reconstituted in water (see claims 29-30).  The composition can also contain polyethylene glycol, which serves as an emulsifier and the composition can comprise a surfactant (see paragraphs 0063-0064).    Though the patented claims do not discuss increasing physical performance, the functions that a given composition have do not change.  If the claimed methods work as applicant claims, administering the same product to the same population would necessarily lead to increased physical performance and all of the functions recited in claims 6, 17, 19-21, 25, and 27.  In addition, Farmer et al disclose that administration of the composition increase IL6 and IL10 (see claim 17).
Farmer et al differs from the instant invention in that they do not disclose reducing post-exercise muscle soreness, or treatment of subjects with injury, arthritis, or stroke, or subjects that do not have a respiratory, mucous membrane, skin, or gastrointestinal infection.  Finally, Farmer et al does not disclose the composition as a food composition.
Horn discloses functional food compositions comprising non-viable Bacillus coagulans (see page 2, paragraph 2 and the paragraph bridging pages 103-104).  The food composition is useful for treating arthritis and for athletes (see page 15, paragraph 5 and page 65, paragraph 4).   The food composition can be a dairy product, a confection, tea, or alcoholic beverage, among other foods (see page 22, paragraphs 4-5).  The subject does not need to have an infection, and it 
It would have been obvious for one of ordinary skill in the art to combine the methods of Horn with the methods of Farmer et al because it is useful for athletes and patients with arthritis (or without infection) to boost their immune system.  Additionally, one would choose to administer the composition as a food product for ease of consumption. 
One would have had a reasonable expectation of success because both Farmer et al and Horn showed that their compositions were capable of increasing the immune system.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.